Citation Nr: 1147449	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for synovial chondromatosis and arthritis of the left knee, status post arthroscopic synovectomy, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marines Corps from July 1980 July 2000, to include combat duty in Southwest Asia.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in June 2009 and is now ready for appellate review.  

In April 2009, the veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) before a Veterans Law Judge who has since retired from the Board.  The Veteran was informed by letter dated in April 2011 of his right to attend a hearing before another Veterans Law Judge.  This letter informed the Veteran that if he did not respond in 30 days, the Board would assume that he did not want such a hearing.  As the Veteran did not respond to this letter, the Board will proceed with the adjudication below.  


FINDINGS OF FACT

1.  Motion in the left knee is to, at worst, 110 degrees of flexion, and 5 degrees of  extension.  

2.  Moderate recurrent subluxation or lateral instability is not shown in the left knee. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for synovial chondromatosis and arthritis of the left knee, status post arthroscopic synovectomy, are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5015, 5257, 5260, 5261 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The RO advised the Veteran in letters dated in May 2006, July 2006, December 2008, and June 2009 of what the evidence must show to establish entitlement to an increased ratings for his service connected left knee disability.  These letters described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Board notes that the Veteran was initially advised of the elements of degree of disability and effective date in a March 2006 letter.  The December 2008 and June 2009 letters also provided the Veteran with rating criteria applicable to his service connected knee disability.   

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the VCAA notice letters referenced above.  Also, the RO provided the Veteran with a copy of the February 2007 rating decision, the August 2007 SOC, and the March 2009, September 2010, and March 2011 SSOCs which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  The notice provided to the Veteran following the June 2009 remand was in accord with the instructions of this remand, and any prejudice which could have resulted from the Veteran not being provided with the notice contained in notice letters issued after initial adjudication was cured by readjudication by SSOC. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his attorney had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders, to include VA outpatient treatment record dated through May 2010.  As requested in the June 2009 remand, additional reports from medical treatment at Nellis Air Force Base dated through October 2006 have been obtained.  As the case was also forwarded to the VA Director of Compensation and Pension for a determination as to whether an extraschedular rating was warranted as requested in the April 2009 remand, the RO has complied with all of the instructions in the April 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded an opportunity to address his claims, and did so by submitted statements.  No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested, and the Veteran stated in March 2011 that he had no additional evidence to submit and wanted the case to be immediately forwarded to the Board for adjudication.  

VA examinations for compensation purposes addressing the severity of the Veteran's service connected left knee disabilities were conducted in January 2007, December 2008 and October 2009, and the Board finds that these examinations, taken together with records of post-service treatment and the Veteran's own submitted statements and testimony as discussed below, have provided adequate information to evaluate the Veteran's left knee disability for rating purposes.   

The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  In short, in this case, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" of the claims addressed in the decision that follows.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In short, the Board has determined that the evidentiary record is adequate, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.  In sum, the Board concludes that all required notice and development assistance has been afforded to the appellant.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp 2011); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are intended to compensate for reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
These ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Specific diagnostic code provisions relate to arthritis and others are available for rating limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees.  Id.  The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  Id.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel  further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating. 

38 C.F.R. § 4.71a, DC 5015 provides that benign new bone growths are to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis.  The service-connected knee disability as reflected by the most recent rating decision is rated under DCs 5261-5015.  Hyphenated diagnostic code numbers reflect the assignment of a rating under the first code, using the criteria of the second code.  See 38 C.F.R. § 4.20.  

The claims files reflect that the Veteran has had left knee problems in, and since, service.  After service, a December 2001 biopsy was interpreted as demonstrating a synovial mass in the left knee and diagnosis of synovial chondromatosis.  Arthroscopic surgery was performed on December 28, 2001, with extensive debridement and synovectomy of all compartments of the left knee.  The first VA examination conducted after service in February 2002 diagnosed the Veteran with synovial chondromatosis of the left knee, and a mass from the posterior left knee was surgically removed in February 2002.  A March 2002 rating decision granted service connection for synovial chondromatosis of the left knee at a rating of 10 percent.  

Thereafter, additional surgery was performed for the left knee on September 5, 2003, with debridement and removal of loose bodies.  By the time of a March 2004 VA examination, motion in the left knee was from full extension to 132 degrees of flexion with no instability.  A May 2004 rating decision assigned a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 beginning with September 5, 2003, with the 10 percent rating restored thereafter effective from November 1, 2003.  This decision added "status post arthroscopic synovectomy" in its listing of the service-connected left knee disability.  

At a January 2007 VA examination, there was full extension in the left knee with 134 degrees of flexion.  Referencing DeLuca v. Brown, 8 Vet. App. 202 (1995), the examiner noted that with fatigue, the Veteran would have an additional 5 to 10 degrees of limitation of motion.  The examiner also noted that repetitive motion produced weakness in the left knee but no other limitations.  No ligament instability was shown and there as no crepitus or ankylosis.  An additional temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 from December 28, 2001, to March 31, 2001, was also assigned by a February 2007 rating decision, with the 10 percent rating assigned effective from April 2, 2002.  This rating decision also added arthritis in listing the service-connected left disability. 

The Veteran was afforded another VA examination to determine the severity of his left knee disability in December 2008.  The clinical history, to include the prior surgeries, was discussed, and the examiner noted that the probability of total knee replacement being necessary at some point in the future was "near 100%."  The Veteran complained about a baseline level of pain at 3-4 out of 10 with no weakness or locking reported.  Flares of pain to a level of 8 were said to occur for one to two hours at a time daily at the end of his work day.  The Veteran was reported to use a knee brace and treatment was said to include rest, elevation, heat and Tylenol.  Stiffness and swelling were described, as well as heat, a feeling of giving way, "popping," fatigability and lack of endurance.  The Veteran said his left knee disability precluded running and was bothersome when walking on uneven ground or climbing stairs.  He said he had to give up some recreational activities and that the left knee disability moderately impact daily occupational and recreational activities.  

Upon physical examination in December 2008, extension was to 5 degrees and flexion was to 138 degrees.  The ligaments were intact with no signs of a meniscal injury, although the examiner felt they were eroded.  No laxity was shown but the McMurray testing showed crepitation and the examiner was able to palpate a loose body on the lateral aspect of the knee joint.  Referring to DeLuca, the examiner stated that repetitive movement of the left knee did not affect motion but resulted in additional limitations due to pain and lack of endurance, which the examiner stated caused the "major" overall functional impact.  X-rays showed large patellar spurs with joint space narrowing, large bone spurs at the tibiofibular joint, and small joint effusion, not significantly changed since the January 2007 x-ray.  In rendering a final diagnosis of synovial osteochondrosis, the examiner attributed the loose bodies in the knee to this diagnosis.  

The most recent VA examination of the left knee was conducted in October 2009, with the examiner noting the he had reviewed the claims files.  The Veteran reported pain, weakness, and stiffness in both knees and stated that he requires the use of a cane due to knee and hip disabilities.  He walked in to the examining room without a cane but with braces on both knees and stated that he can perform the activities of daily living such as dressing and personal hygiene without assistance.  The Veteran reported he could walk two flights of stairs without stopping and could walk one quarter of a mile without stopping on even terrain.  He said that he avoided uneven terrain.  The Veteran reported that he can no longer run, jump, or play contact or physical sports but that he exercised on an elliptical trainer for a maximum of 15 minutes.  He indicated he was employed full time as a filed training officer with the police department and worked without restriction. 

Upon physical examination, the Veteran was observed to walk without a significant limp but complained of knee pain with toe and heel gait.  He was able to complete a full squat with complaints of knee pain and he was able to stand on each lower extremity independently and rise up on his heels and toes.  Flexion was to 110 degrees and extension was full and there was no additional loss of motion or additional functional impairment following repetitive motion.  Inspection of the left knee revealed no effusion, soft tissue swelling, or erythema.  There was tenderness to palpation of the left patellofemoral joint and along the medial and lateral joint margin.  Stress testing of the knee joints and the examination of the cruciate ligaments revealed no excessive looseness or laxity.  The McMurray's sign was positive.  No ankylosis was shown and motor strength testing of the quadriceps was normal.  There were no constitutional signs of inflammatory arthritis.  

VA outpatient treatment reports dated through May 2010 also reflect complaints with respect to the left knee, with findings not in substance inconsistent from those reported above.  For example, a report from an orthopedic clinic in March 2010 noted motion from full extension to 120 degrees of flexion with patellar pain but no instability.  He also in that month went to a VA rehabilitation clinic for replacement of his left knee brace.  Treatment during these outpatient visits include Hyalgan injections, with the examination of the left knee after the fifth such injection in May 2010 revealing no erythema or swelling. 

Applying the rating criteria to the facts summarized above, the clinical evidence  shows that motion in the left knee does not equate with the loss of flexion or extension to warrant an increased rating under DCs 5260 or 5261.  More specifically, extension was  limited to, at most, 5 degrees, thereby precluding increased compensation under DC 5261 as a rating in excess of 10 percent under this diagnostic code requires extension to be limited to 15 degrees.  Flexion was to, at worst, 110 degrees in the left knee, and as a rating in excess of 10 percent under DC 5260 requires flexion to be limited to 30 degrees, a rating in excess of 10 percent cannot be assigned for the service connected left knee disability under DC 5260.  

Additionally, while the Veteran wears a knee brace, no instability in the left knee was shown by the clinical evidence set forth above, and there is otherwise no evidence that "moderate" recurrent subluxation or lateral instability accompanies the service connected left knee disability so as to warrant a rating in excess of 10 percent for the right knee under DC 5257.  The lack of any clinical evidence of instability also precludes the assignment of a separate rating pursuant to VAOPGCPREC 23-97.  

The only other remaining DCs pertinent to the knee that would provide for a rating in excess of 10 percent for the left knee are inapplicable.  In this regard, as the medical records show no findings of ankylosis in the knee, a rating in excess of 10 percent cannot be assigned under DC 5256.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  There is also no evidence of dislocated cartilage with frequent episodes of locking, pain and effusion into the joint or malunion or non-union of the tibia or fibula, thereby precluding increased compensation under DCs 5258 or 5262, respectively.  

In evaluating the Veteran's claim for an increased rating for his service-connected left knee disability, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40,  4.45, and 4.59; see DeLuca, supra.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, the medical evidence shows that Veteran's functional impairment associated with the service-connected left knee disabilities includes effects on some physical activities, such as running and playing sports.  However, the Board finds that the functional impairment due to pain is either contemplated in the rating which has been assigned, or does not warrant the assignment of increased compensation based on the clinical findings set forth above.  In their totality, the medical examination reports of record have also reflected consideration of functional loss due to weakness, fatigability, or pain in determining the present severity of the service connected left knee disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

In summary, and for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for an increased rating for the service-connected left knee disability are met under all potentially applicable diagnostic codes.  With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), as indicated, the RO referred the case to the VA Director of Compensation and Pension for consideration for an extraschedular rating.  In December 2010, the VA Director of Compensation and Pension determined that an extraschedular rating was not warranted for the service connected left knee disability.   

The Board acknowledges that the Veteran, in advancing this appeal, believes that his service-connected left knee disability is more severe than is reflected by the current rating, particularly given the multiple surgeries required for his left knee.  In this regard, medical evidence is generally required to address questions requiring medical expertise in a probative fashion; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, Buchanan, Davidson, supra.   

The Board has carefully considered the Veteran's contentions and arguments, to include his sworn testimony presented in April 2009.  In this case, however, the competent medical evidence offering detailed descriptions of symptomatology attributable to the service connected left knee disability and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms attributable to his service connected left knee disability.  The lay statements and testimony have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  The preponderance of the most probative evidence is against the assignment of an increased rating for the service connected left knee disability.    

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra. 

Such competent evidence concerning the nature and extent of the manifestations of the service connected left knee disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the Veteran's left knee disability have been evaluated.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the Veteran's left knee disability.   The preponderance of the most probative evidence is against the assignment of an increased rating for the service connected left knee disability, and the findings needed for increased compensation for this disability are currently demonstrated.  As reflected in the decision above, the Board has found no variation in the symptomatology or clinical findings associated with the service connected left knee disability which would warrant the assignment of a staged rating.  See Hart, supra.  

In short, because the preponderance of the evidence is against the appellant's claim for an increased rating for the service connected left knee disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

  
ORDER

Entitlement to a rating in excess of 10 percent for synovial chondromatosis and arthritis of the left knee, status post arthroscopic synovectomy, is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


